Earl Warren: Number 16, William L. Austin, petitioner versus Kentucky.
John B. Browning: Chief Justice --
Earl Warren: Mr. Browning.
John B. Browning: -- may it please the Court. As I closed yesterday, I was touching upon a question asked by Mr. Justice Harlan concerning the exclusion of certain material offered at defendant's trial in McCracken Circuit Court in this case. I was making the point that the exhibits, which were not permitted to be placed in evidence by the trial judge, were not similar to the two magazines Spree and High Heels upon which this prosecution was based. There were first six paperback books. They were recognized literary works although containing, of course, questionable passages. One of them was Henry Miller's work Tropic of Capricorn. These books are certainly not similar in any degree to the two girlie magazines for which Mr. Austin was being prosecuted. They were literary works. The girlie magazines have no literary value whatever. They were entirely printed materials whereas the girlie magazines had most of their prurient interest appeal based on photographs of nude and semi-nude females. As to the material and the public library, it cannot possibly be argued that because the nude form is accepted in the museum of modern art and in series of photographic issues and they invoked some great sculpture that we must therefore accept the same exposure of the nude female form in the girlie magazines in the style and format in which the form is displayed in those magazines.
Speaker: But what evidence you're going to need in the trial court from evidence to community standards?
John B. Browning: Affirmatively, the evidence which was permitted to go to the jury was the testimony, I think it's Dr. Lowry, who was a professor of Murray State College. He was put on the stand and he was permitted to answer terrible questions, one of which, Would you say that these magazines appeal to the prurient interest and he answered that no. And he was asked if the magazines in his expert opinion were such as would create a morbid interest or prurient interest in nudity or sex in the average person and this was objected to but he was permitted to answer and he said, no, quite the contrary. They would not stimulate prurient interest in anyone. It would not appeal to the average of normal adult.
Hugo L. Black: What was his special qualification in the test?
John B. Browning: Dr. Lowry was Mr. Austin, the defendant's witness, and he qualified first by saying that he talked the social sciences and that he was acquainted with the community standards and he had kept up with --
Hugo L. Black: Are you talking about the standards in Paducah or the standards in the county in which Paducah was located?
John B. Browning: I think that in this case that we're concerned with today, actually, the standards were considered to be national. The trial court instructed the jury on a national standard.
Hugo L. Black: On a national standard?
John B. Browning: This is what the trial court instructed the jury concerned.
Hugo L. Black: And what was this man's special expertise that made him qualified to say what effect he would have on an individual?
John B. Browning: I believe that he said that he was familiar with community standards and --
Hugo L. Black: He was testifying what effect it would have on people?
John B. Browning: Yes, he is the head of the Department of Social Science and a professor at Murray and -- well, one might certainly question whether he was properly qualified as an expert here but I'm saying that the Commonwealth, let this go in anyway. In other words, he was permitted to testify and he was permitted to give evidence to the effect that the magazines, in his expert opinion, were not obscene.
Hugo L. Black: It would not have any effect to arouse of prurient instinct?
John B. Browning: So he said, he said, quite the contrary. He was also --
Hugo L. Black: (Voice Overlap) would not. What was his special expertise on that story?
John B. Browning: I do not know at the moment. He was the defendant's witness not ours. And his only qualification evidently was that he have had a PH. degree and that he --
Hugo L. Black: How old was he?
John B. Browning: I do not know well then. Can you tell me, Mr. Fleishman? I think that he had been a professor there at Murray for a great number of years, possibly 40 years which would put him about 60 years old. If I might proceed with this, the expert was also asked if these magazines in any way exceeded or went beyond the customary limits of candor in the community. He was permitted to answer this and he said, my answer to that would be no, they do not go as far as some as, thus far as some, which are generally accepted. And this evidence went to the jury. The defendant himself on the stand --
Hugo L. Black: Do you know whether he was a paid expert or not?
John B. Browning: I don't know whether he was compensated for this appearance or not. But, I'm simply pointing out in answer to Mr. Justice Harlan's inquiry that there was affirmative evidence permitted to be introduced in this case to the effect that this magazines did not exceed community standards; that in the opinion of the so-called experts --
Hugo L. Black: You mean national community?
John B. Browning: Yes, sir, that in the opinion of a so-called expert, they were not obscene, did not appeal to the prurient interest. The defendant was permitted to testify that he had sold this same type of magazine for many years. And he was then asked and there has never been an objection as far as the community is concerned. Well, unfortunately, the defendant was not able to answer that categorically, no. He said merely there has never been an objection that we didn't observe and correct and adjust. In other words, he's been selling this same type of magazine but there had been objections previously. And finally, since he brought it up, it was brought out in 1960, about three years before this particular sale. The city commissioners of the City of Paducah had come to him and objected to this type of magazine -- that is the classic girlie magazines that he was distributing. And as a result of this complaint at that time, he did was to get all the girlie magazines from a retail store located near a school. This was not yet Read More retail newsstand but another retail store that he was supplying in his capacity as a wholesale news distributor. So, he was asked that question, haven't you been selling that same type of magazine for years? And he said, yes, I've been selling the same thing for years. Then they went ahead with it and I said I'm without objection. This was to show that this type of magazine had been generally accepted in the community. Unfortunately, he could not answer that by saying there had never been an objection. As a matter of fact, he had to say that there had been an objection. So this in itself shows that this type of magazine had not been accepted by the community.
Hugo L. Black: You mean in that community in Paducah around where this drugstore is located.
John B. Browning: Well, in the area in which Mr. Austin did business, you must keep in mind that he was a wholesale news distributor. He had five wholesale outlets. He said in his own testimony that he supplied perhaps 300 different towns. And I think the questions were the sale of this material in the area in which he operated, if I'm not mistaken. I might have to agree with you that perhaps the thrust of this was really in this Paducah area because certainly that's where his Read More newsstand was located. That's where he had his retail store. That's where the citizens came in and bought the magazines. But I think that it was not isolated to Paducah because this gentleman did quite a large business. He supplied 300 towns. He had three wholesale outlets in Tennessee, one in Carbondale, Illinois, and this one in Paducah.
Byron R. White: What instructions (Inaudible)?
John B. Browning: The instruction given by the trial court to the jury seems to have been on the basis of the country as a whole. This is instruction no. 5 page 110 of your record. The term "contemporary community standard" as used in these instructions are not the standard of a particular individual group, of individuals, or locality. But it is the standard of the community, the contemporary society of this country at large or as a whole. So I submit to you that by instruction no. 5 given the jury, the standard used by the trial court was the contemporary society of this country at large or as a whole.
Hugo L. Black: If the standard that he gave then is the corporate standard which been a local community standard, the benefit of would be entitled to a new trial, wouldn't he?
John B. Browning: If the proper standard really should be the local standard, I should thank that the defendant would be favored by an instruction such as this.
Hugo L. Black: Why?
John B. Browning: Because it would permit the defendant to escape the penalty if the jury should surmise that although this material is not accepted by our local people here in Paducah, nevertheless, will have to let him go because it could be accepted in the country as a whole.
Hugo L. Black: You are saying that the court charged the standard to be control as a national standard that he wouldn't be hurt by having him (Inaudible) even if the standard, correct standard was a local.
John B. Browning: I think it would benefit the defendant because if the standard --
Hugo L. Black: That will be kind of a harmless error?
John B. Browning: I would, well, I would if it was an error and I don't concede that. I think it would be a harmless error because if the standards were confined to the locality, then this jury would say we know what it is in Paducah and we don't like it. But if the standards, if they were told of the standards with the country as a whole, in other words, it's not what you think in Paducah but you have t consider what it is in New York and California, then the jurors might well think well of a law. Although we don't like it here, we'll have to let him go because it's accepted in the country as a whole. In other words, it would create additional doubt in the minds of the jury, which would benefit the defendant, that make it more difficult to convict him.
Speaker: That will go the other way?
Hugo L. Black: (Inaudible)
John B. Browning: This was my understanding. I thought the ground of certiorari was limited to these particular questions.
Hugo L. Black: They didn't make it on the jury? Well, do you think we could --
John B. Browning: I'm not trying to raise that actually.
Hugo L. Black: Do you think we could decide the case, that we are satisfied that there was a gross flagrant error which defies a man of a fair trial which decided on a limited basis?
John B. Browning: You have already acted. This Court has -- to limit certiorari.
Hugo L. Black: We haven't found any acts on the series of cases here.
John B. Browning: I see no gross flagrant error in this case.
Hugo L. Black: Well I understand that. Suppose it was?
John B. Browning: Well, I think that would be something that the Court would have to resolve for itself. Are you asking me what I would do if I were sitting on a court?
Hugo L. Black: Well, that might be [Laughter] (Inaudible)?
John B. Browning: Well, I think that position is well-taken and I was just about to say it myself. I didn't expect the argument on two or three points which have been raised here and they were not adequately briefed and perhaps I was not fully prepared. But I think that you are perfectly correct, Mr. Justice Clark that if certiorari is to be extended to all these other matters then we ought to have time to argue it anyway, briefly.
Hugo L. Black: Well, I was asking you questions so you can argue it now.
John B. Browning: I would like a little time to prepare a better argument perhaps, Mr. Justice Black and then I'll do my best to answer it. I believe my time is up. Thank you.
Earl Warren: Mr. Fleishman.
Stanley Fleishman: Mr. Chief Justice, members of the Court. I would like first to address myself to matter raised by Mr. Justice Fortas and that was whether or not the instruction given to the jury that they must find beyond reasonable doubt that the defendant knew the contents and the character of the material was such that the jury knew that they had to find, as the state conceived they had to affirm that he knew the material was in fact obscene. The plain answer is, we respectfully submit that the jury could not have so understood it. And I call attention to page 23 of the record and there, the witness was Reverend Simpson. He was asked about two magazines not the two magazines involved in this case but two other girlie magazines that were shown to Mr. Austin at the time of his meeting with the ministerial association. Objection was made to the showing of these other magazines on the ground that they had nothing to do with the case. And the Court, that I will let the jury consider it for the purpose of whether or not he had knowledge of the class or character. It's plain, therefore, that what was meant by "character" was, that Mr. Austin knew that he had girlie magazines and only that. Not that he knew the contents of the two specific magazines involved and surely not that he knew that the two specific magazines involved were in fact obscene. Now, in light of the concession by the respondent that the state did have the burden of proving that the defendant knew the material wasn't in fact obscene, in light of the ambiguity of the instruction given where it was never stated to the jury that they had to find that he knew the magazine was obscene, then surely the defendant requested instruction that he should be found not guilty. If the jury found that he in good faith believe that to be not obscene, should have been given. And we submit that such an instruction must be given in the light of the First Amendment in every case because of the very nature of these obscenity proceedings where the jury is really all to, ready to convict, without sufficient evidence as of the case right here. The prosecute -- the respondent says that the defendants, the -- that the, respondent had the burden of proving beyond reasonable doubt that the defendant, the petitioner here knew the contents of the magazine and knew it to be obscene and there is enough evidence in this case, to support either of them and the jury has no hesitance in returning its verdict of guilty. I believe what the Court pointed out in the case of Unites States against Cloud that there is a great danger in this field because of the strong emotions that aroused in jurors for a jury to convict not on evidence but on prejudice. I would like to suggest one word of the presumptions if I may, Mr. --
Abe Fortas: (Inaudible)
Stanley Fleishman: Thank you. The respondent has indicated that the presumption that is found in 436 subdivision 4 was not used in this case. But that's not so. The fact of the matter is, that since there was no evidence that the defendant knew the material was obscene, the only way the case could have been submitted to the jury was to utilize the presumption that a person who sold magazines, found by a jury to be obscene, may meant that the respondent knew in fact that the publications were obscene. Moreover, it caused the petitioner to take the stand in order to rebut the presumption. The fact that it was meaningful in this case is found on, in the record of page 112 where the attorney for the petitioner, right after the conviction, was complaining. In his motion for a dismissal, he points out that that statute under which the defendant was prosecuted is unconstitutional, is violating the Fourteenth Amendment, because it released the Commonwealth of the duty to prove knowledge on the part of the defendant of the fact of the obscenity of the magazines as obscene they were.
Abe Fortas: Why would that make it unconstitutional?
Stanley Fleishman: Why would that make it unconstitutional? Because there was unreasonable and arbitrary presumption from the sale of the magazine. It was presumed that what the jury found the magazine to be obscene, the presumption was that the man who sold the magazine knew it to be obscene also without any other proof at all. And that is totally arbitrary and it's - -
Hugo L. Black: Is it your argument that the state could not constitutionally make it a violation to sell obscene magazines even though the owner was unfamiliar with the obscenity?
Stanley Fleishman: In the case Smith against California of this Court held, I believe, that that would be a violation of the First Amendment, to make a bookseller liable merely for selling a book unless you added to it a guilty knowledge which Smith versus California required and we --
Hugo L. Black: In other words, that it could not be, the state could not constitutionally make procession of that time?
Stanley Fleishman: I believe that's true. I believe this is what Mr. Justice Stewart said in a concurring opinion of Mapp against Ohio where the Ohio statute was involved and plainly would be a violation of the First Amendment to say to a prison that he could not even possess.
Hugo L. Black: What about making liquor, possession of liquor a violation of the law?
Stanley Fleishman: We had a constitutional amendment that raised some problems there but the difference, of course, between liquor and matter which is within the protection of the First Amendment is a difference of, the greatest important, in which this Court of course has noticed. For example, in the Marcus case, it was pointed out, as it was pointed out in Smith, that there are many rules of law that you can have in other areas which simply would not be tolerable in the area where the effect of it is to limit freedom of speech and freedom of press. Here, what happens if you do away with the scienter requirement or the mens rea or the two, as we see it, is to make a bookseller a censor. Because of his timidity, because of his fear, he simply is not going to circulate the press and all of us will be the losers.
Hugo L. Black: But the premise -- but the premise is as I understand it that the obscene literature is not protected by the First Amendment.
Stanley Fleishman: That is true, Your Honor. But in trying to suppress obscene literature, unless the bookseller has some breathing space, he has some security he is not going to circulate constitutionally protected speech either. He is not going to circulate material which he believes is not obscene and which in fact is not obscene but because of fear, he simply will stay clear of the whole area whenever a private group comes to a bookseller and says, I don't like it whether that be religious group or any other group. Out of fear, he is going to have to withdraw it and there isn't a reason in the world why he shouldn't be under the same precious ultimately for distributing political or religious matter too. Today, we are talking about sex speech which is unpopular. But the rule of law which says that a bookseller can be made a criminal because he distributes works that somebody doesn't like and that he can be punished upward inevitably has a very high potential for suppressing speech. And unless we give the bookseller the kind of protection that has been talked about often in this Court, that a bookseller brought up on a criminal prosecution, is ring the bell with all of these great protections, unless that be given some meaning and effect, we're going to have a (Inaudible) which we haven't seen since Salem because the prosecutors today, under the pressure of private groups, are really running rampant and booksellers today are frightened and something has to be done. And pretty soon, to give them the kind of protection so that they will be able to stand up to the pressure, otherwise, as I say, there will be a kind of erosion of the First Amendment that we could not tolerate.
Hugo L. Black: Your argument is that the Government must prove, the prosecution must prove a person has sold a magazine, had read it, knew in some way that it was obscene or else he could not be convicted?
Stanley Fleishman: It's our argument that unless the defend -- a bookseller, who sells a magazine knows it's obscene, he cannot be found guilty.
Hugo L. Black: But suppose he just didn't read it?
Stanley Fleishman: If he didn't read it, then I would say that on the most circumstances, he could not be found guilty. I think there might be a situation --
Hugo L. Black: So you should require the bookseller to read all the literature they have in their bookstore.
Stanley Fleishman: No, what I --
Hugo L. Black: He could not be convicted for selling obscene literature.
Stanley Fleishman: No, what I had in mind, Mr. Justice Black was a situation, for example where there had been a civil proceeding, for example, and which a state have had an adjudication with regard to a book and found that the book is obscene and then, a bookseller is notified of the adjudication. If he then sells the book, knowing that there has been an adjudication finding it to be obscene, then he has the requisite guilty knowledge or he might in the Constitution.
Hugo L. Black: And you always get to wait until they found out about it.
Stanley Fleishman: I would say that that --
Hugo L. Black: I'm not talking as an advocate of censorship but I'm just asking you the question (Voice Overlap).
Stanley Fleishman: I understand that, Mr. Justice Black. Our argument is that, in the ordinary case, there may be unusual ones, but in the ordinary case, unless a bookseller knows it, either by way of some prior adjudication or he may -- there may be admission which he says, "I read the book and I think that it is obscene." But in the ordinary case such as the case we have here, what do we have but a man who handles books and magazines? The magazines, I respectfully submit, simply as not obscene under decision of this and virtually every appellate court. Nevertheless, he is found guilty of it had he read the magazines even he still in my judgment would have to be found by a jury to have known it to be obscene before there could be a proper conviction so that --
Hugo L. Black: And your argument is that, make it difficult, make it difficult but has censorship?
Stanley Fleishman: My argument Mr. Justice Black is this. I think my brief has made it plain that there ought not to be --
Hugo L. Black: I understand it.
Stanley Fleishman: -- censorship. But if we're going to have censorship, at least give the bookseller the protection which has been promised to him.
Hugo L. Black: If we're going to have it, why shouldn't he have it?
Stanley Fleishman: If we're going to have it, we should make it as limited as possible. I don't subscribe to the notion that an evil, once it's there, we may as well have it in its worse form. It's bad enough to have a little evil without having a program going to foot. The simple fact of the matter is --
Hugo L. Black: How is there any stopping shown of just leaving it always to the community standard right if the thing occurred and then let them decide what books they will have, what magazines they'll have, which one is they won't?
Stanley Fleishman: Well, if we got --
Hugo L. Black: What is the Court short order that except to say that obscenity is protected by the First Amendment (Voice Overlap)?
Stanley Fleishman: Well we have two -- we have two problems, Mr. Justice Black. The first one is the one you're raising in terms of censorship. And if we're going to have that I think you're right that in a long run of expense. It's the nature of censorship to just grow and grow and grow. On the other hand, we have a problem of due process and an individual, a person who would perform a usual function of society, a bookseller, I'm addressing myself now to the due process argument as apart from the First Amendment argument although it interlocks, that at least if we're going to have book, if we're going to have book censorship don't make criminals out of the booksellers at the same time. If we're going to have censorship, maybe what, Your Honor, suggested in the Ginzburg case is to set up a bureau, set up a censor and say this is what we can do and this is what we can't do and let's be open about it that we're engaging in censorship in United States of America today, if that's what we're going to do. What I'm arguing for, though, is that the bookseller, the retailer, the wholesaler and the publisher shouldn't be made criminals in the process for doing an act which they couldn't possibly know as a crime at the time they were doing it.
Hugo L. Black: But wouldn't just be of any of the point of voilate, the chance to do it which I didn't read it, I don't know anything about it.
Stanley Fleishman: Not if you have an in rem proceeding in which there is a censor or adjudication of some kind where the state comes in and says, "This is what you cannot sell."
Hugo L. Black: You're suggesting that there should be some kind of a system whereby no bookseller should be convicted unless the stated book has been adjudicated to be obscene?
Stanley Fleishman: I'm saying that that is a certainly preferable to the procedure we have now.
Hugo L. Black: Okay (Inaudible).
Stanley Fleishman: Yes. I want to make it plain that --
Speaker: (Inaudible)
Stanley Fleishman: Let me just in passing say that I find that intolerable really but the lesser of two evils, I find the present criminal situation. There are two grounds where as the Arkansas type situation is bad on only one ground and a very important one. It's bad because it brings about censorship and I think censorship is bad. These criminal prosecutions are doubly bad.
Speaker: There were (Inaudible).
Stanley Fleishman: On that premise, I believe that the Arkansas type situation is more tolerable but not good.
Hugo L. Black: Mr. Fleishman, can I ask you --
Stanley Fleishman: Yes, sir.
Hugo L. Black: You are suggesting (Inaudible)
Stanley Fleishman: On the clipping, I'm not positive, it's certainly was done on the orders of the petitioner. And, I believe that it was the petitioner who physically took the girlie magazines that were in the Read More Store and placed them in a rack behind the counter after he have had the meeting of the Ministers Association. I'd like to make it plain though that in that regard that these were, these are not under the counter. Sometimes, it's thought as under the counter. They were on rocks, in view but what the effect of this was that a person couldn't go there and thumb through it. He had to ask some specific magazine by title. As Mrs. Wolfen did, she came and she said, I would like four magazines and she gave the names of the magazines she wanted. Two of them were out of stock, two of them she purchased. But the answer to your two questions is, certainly the petitioner knew that he had girlie magazines. There is no question about that.
Hugo L. Black: How will you put that on the magazine?
Stanley Fleishman: I believe there were 30 that were place there subsequent to the meeting he had with the Ministers. But I'd like to say a word about that, Mr. Justice Black because although we talk about only 25 or only 30 magazines, in the Marcus case where the police were after what they thought was obscene material, there were 280 publications that when the police marched in there, they picked up 280 different titles in Bantam where you had the Road Island Morality Commission, they had a list of 106. We are not talking about 25 or 30 magazines. The minute the censor get its foot on the door, it's 2 today and it's 75 tomorrow and it's 300 before the end of the month. So that in the end, if the bookseller has to start examining the material that the censor whether he be a private or non-private persons says, watch out, we're talking about examining virtually everything that it's in the bookstore. And if I may, Mr. Justice Black, with regard to the number of titles that were in the store, the 11,000 which were allotted to for Kentucky, I think the record says that they were there. It wasn't that many sale, 11,000 each month. They have some books that are there for a long period of time --
Hugo L. Black: (Inaudible)
Stanley Fleishman: Yes. And in the very nature of things, the way the industry works, each month the national distributor send them a whole new batch of books and magazines and the old ones go out for which creditors given to the retailers. So there is a great deal of movement, back and forth, but there aren't that many sales unfortunately in the --
Earl Warren: Mr. Fleishman, is it your position that the Government should have neither the state nor the federal government should have any part to restrict what the people publish?
Stanley Fleishman: I would say that that is the rule that I would favor. I recognize, of course, that's not the rule of this Court and I'm accepting as Mr. Justice Harlan properly admonished me to accept the fact that we do have an obscenity law. But I do think that the --
Earl Warren: Oh! I know but you talk always of censorship and I just wonder if you consider any limitation of any kind that government puts on what is published to be censorship.
Stanley Fleishman: Yes, that is censorship, surely. A criminal conviction such as we had here of the petitioner is censorship and as real they sensed, as if we had the kind of restraint that was true in Kingsley or in the Arkansas court. I think that Mr. Justice Frankfurt have pointed out quite correctly in the Kingsley Book case that the terror that a bookseller feels for -- out of fear of a criminal prosecution can work a suppression of material, which is really censorship, more lawful than a prior restraint canon enlarged. That's in particularly where the rules are very lax where the standards are of obscenity are unknown and where a defendant, a publisher or a bookseller ends up without any real defense. The kind of trial that Mr. Austin had here is no different really from the kind of trial you will have before a Censorship Board. What is it? You take that magazine, you throw them before people and the prosecutor says, "You don't like them, do you. You don't want these in your home, do you? You wouldn't want your children to read it!? That's the kind of argument you make to a Censorship Board and it's a censorship in practice and in operation and evidence effect.
Earl Warren: We sometimes get caught on the horns of a dilemma and because that might happen, do you -- is it your position that the state has no right of any kind to protect decency by some limitations on what is published even though it might be vile and (Inaudible) to the extreme hardcore pornography, if you want to use that term, but they must let (Inaudible). So anything that they wanted or they want us out to children in the public school or any place else.
Stanley Fleishman: No, that is not my position --
Earl Warren: How do you limit it? That's what I'd like to get asked.
Stanley Fleishman: I would like to state this first that if we're talking about adults and the rights of adults to read, either the most obnoxious sexual material or the most obnoxious political material or the most obnoxious religious material, I believe that in a free society that the adult must be permitted to read it. And if he's going to be permitted to read it, he must be able to obtain it and that would require the rule, as I would see it that adults should have the permission to read and to purchase material of any kind. Now, the suggestion made by Mr. Justice Brennan in Jacobellis is a suggestion which I think makes sense and constitutionally, I believe stands on a much stronger footing. And that is, with regard to minors, with regard to persons who are unable to make judgments. There is room, I think, for some kind of an accommodation with regard to keeping out of the hands of minors in something like the same passion that liquor or cigarettes are kept from minors. But when we're talking about adults, they are said, Mr. Justice Black was correct in terms of how old was the man, the witness for the petitioner who looked at the material and he was saying that it didn't appeal to prurient interest and the like. I think that most adults, all adults, if we're talking about the average normal adult is totally able to handle sexual material just as surely as he was able to handle terrible political material. It's such an anomaly to say that we can trust adults in all these other areas. But somehow, he goes to pieces when he sees something that is very strong. However, you want to form it and talk about it in the sexual sense. If we come down to the path that's really just like we get used to, I saw on NBC today on television, morning. But if we on a news, much more fright, much more fright than any of the news in these two magazines. They were completely revealed and there wasn't any feeling. I mean, we get used to certain things one way or the other. Ten years ago, we would have thought that the American people couldn't possibly tolerate it. Now, in the morning show on today on NBC in Washington, it's there and I think that we see, for example, that the American people has been able to read Tropic of Cancer, Tropic of Capricorn without the words for it.
Speaker: What's the name of that program?
Stanley Fleishman: It was today?
Speaker: What?
Stanley Fleishman: It's called today it was on -- before I went to put this morning and it was, I think it we would be very interesting to have a rerun of it and compare it. Compare it with the pictures here and I can only assure you that the nudes there are far more revealing, far more seductive than any of the pictures in these magazines. What are we then talking about in terms of all the need to censor? People can read these things and look at it without our society falling of - -
Earl Warren: May I ask you this? What constitutional section do you rely on to separate what can be sold to adults and what can be sold to minors?
Stanley Fleishman: I believe the case of Prince against New Hampshire, if my memory serves me.
Earl Warren: I beg your pardon.
Stanley Fleishman: I believe the case of Prince against New Hampshire, if my memory serves right has drawn a constitutional line between saying that children for example may not be as free to go on the streets and circulate petitions as adults would be. That is a limitation upon an adult would have violated the Constitution whereas, constitutionally speaking, we said that it would be proper to have that limitation with regard to youth.
Earl Warren: But without in the context of this case, would that be the same principle that's involved here?
Stanley Fleishman: Yes, I, that I would be saying so. Yes, that we could say that material which an adult has the right to read and therefore our society cannot punish a person for making it available might nevertheless be punishable if it is sold to a child, and particularly if it is sold to a child for the purpose of engaging in some improper conduct. But I think that the limitation might be fairly drawn as Mr. Justice Brennan had indicated in Jacobellis with a statute which says, you cannot sell or make available to youth certain types of material which material is otherwise generally available to the adult population.
Earl Warren: Well, I don't disagree with that. I'm just asking what constitutional -- what section of the Constitution separates one from the other? Can you give me that without you saying Prince case, does it?
Stanley Fleishman: I could not do it anymore fairly than in the Prince case it was the same kind of conduct.
Earl Warren: No, but what section of the Constitution (Voice overlap).
Stanley Fleishman: No, I can't -- I'm sorry, Mr. Chief Justice, I cannot give you the answer of that.
Abe Fortas: May I, may I put it this way. Permit me. If the position is of the First Amendment prohibits the sort of restraint with respect to adults, it started with that proposition, how do you reach with both hands seems to be a qualification of it and say that the First Amendment does not prohibit the restraint with respect to children?
Stanley Fleishman: I think that is a portion of the judgment that a, in a free society we make an assumption and that assumption is, that adults for example, can do things that youth cannot it. If something like, I would suspect that the notion of voting, you arbitrarily say that at certain age, a person is unable to vote and therefore, he is not entitled to the franchise. But I would say that it would be. If you take the position that there can be no limitation of any kind, then we would have to say the same is true with regard to children. I am taking a position, some play short of that in terms of saying that the limitation has to be as narrow as the requirements that we feel have to be filled are. If we say there is a problem and the problem is children, then a statute, in order to be valid ought to be as narrow as the need so that we say, using the principle that when we invade the free speech area, we have to use the narrowest rule that we can use. If we take that approach, I would say this is a narrower rule than one would say that adults would have to be have a material beyond their reach also. And therefore, it is a narrower rule, it's the narrowest rule that one can draw and therefore it is the one that ought to be accepted. If we agree that the problem is youth then that adult at least are able to handle it then we should have a statue which says --
Speaker: (Inaudible)
Stanley Fleishman: Well, there has been some - -
Speaker: (Inaudible)
Stanley Fleishman: There has been, there has been ---
Speaker: Right?
Stanley Fleishman: Your Honor, it's quite right. However, on the same rule I suppose that sometimes after considering the case, this Court has determined that certiorari has been improvidently granted. This Court may be of the view that certiorari was improvidently restricted here and perhaps --
Hugo L. Black: Well, the Court has, the Court has done that?
Stanley Fleishman: I think that --
Hugo L. Black: Many of them?
Stanley Fleishman: I think that in this case, it was due respect. I think that the issues ought to be more fully explored. The instructions were plainly wrong. The determination of obscenity was plainly wrong. And I think that the discussion we're having here now is perhaps whether or not certiorari on broader terms ought not to be granted with full argument and opportunity to respond into, address himself to the full issues.
Earl Warren: Very well.
Stanley Fleishman: Thank you.